Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 30, 2018

                                     No. 04-18-00512-CR

                                  Ex Parte Steven ROBLES,
                                          Appellant

                  From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR1302-W1
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
        Appellant’s brief was originally due September 27, 2018. On that day, appellant filed an
Application for Extension of Time to File Brief, requesting an extension of time until Saturday,
November 24, 2018 to file his brief. We granted appellant’s request and ordered appellant to
file his brief on or before November 26, 2018, which was a Monday. See TEX. R. APP. P.
 4.1(a). On that day, appellant filed a motion requesting an additional thirty days to file his
brief. After consideration, we GRANT appellant’s request for an extension of time to file his
brief and ORDER appellant to file his brief in this court on or before December 27, 2018.
Appellant is advised that no further extensions of time to file his brief will be granted absent
written proof of extraordinary circumstances.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court